976 F.2d 46
298 U.S.App.D.C. 98
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Roszetta M. McNEILL, Petitioner.
No. 92-8001.
United States Court of Appeals, District of Columbia Circuit.
Aug. 28, 1992.

Before MIKVA, Chief Judge, and BUCKLEY and SENTELLE, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for expedited consideration and the petition for a writ of mandamus, it is


2
ORDERED that the motion for expedited consideration be denied.   See D.C. Circuit Handbook of Practice and Internal Procedures 40 (1987).   It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.   Petitioner has not met the burden of showing that the right to issuance of the extraordinary writ of mandamus is "clear and indisputable."   See Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289 (1988) (citations omitted).   Further, petitioner has failed to demonstrate the inadequacy of the alternative remedies available upon appeal.   In re GTE Service Corp., 762 F.2d 1024, 1026 (D.C.Cir.1985).